IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-67,453-01


DEANNDRA LAVONNE DARFOUR, Relator

v.

179TH JUDICIAL DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 974123 IN THE 179th JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, she contends that on February 5, 2007, she filed an application for a writ of habeas
corpus in the 179th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  In response to a previous abatement the District
Clerk stated that on June 6, 2007, the trial court had issued an order designating issues, but did not state
when Relator had filed her habeas corpus application.
	In these circumstances, additional facts are needed.  The respondent, the judge of the 179th District
Court of Harris County, is ordered to file a response with this Court by having the District Clerk submit
the record on such habeas corpus application or by setting out the date the habeas corpus application was
filed and the reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until the respondent has submitted
the appropriate response.  Such response shall be submitted within 30 days of the date of this order.

Filed:  September 26, 2007
Do not publish